 



Exhibit 10.43
FAIR ISAAC CORPORATION
1992 LONG-TERM INCENTIVE PLAN
Terms And Conditions of Stock Award Agreement
     These are the terms and conditions applicable to the Award granted by Fair
Isaac Corporation, a Delaware corporation (the “Company”), to you, the recipient
listed on the Notice of Grant of Award attached hereto as the cover page (the
“Cover Page”), effective as of the date specified on the Cover Page. The Cover
Page together with these Terms and Conditions of Stock Award Agreement
constitute the Stock Award Agreement (this “Agreement”). This Award is granted
pursuant to the terms of the Company’s 1992 Long-term Incentive Plan, as amended
(the “Plan”).

     
Uncertificated Shares
  The Restricted Shares covered by your Award will be evidenced by a book entry
made in the records of the Company’s transfer agent in your name. Each book
entry evidencing any Restricted Shares may contain such notations or legends and
stock transfer instructions or limitations as may be determined or authorized by
the Company in its sole discretion.
 
   
Vesting
  Your Award vests in installments on the vesting dates as shown on the Cover
Page. In addition, your entire Award vests in full in the event that:  
 
 
•      your service as an employee or director of the Company (or any
subsidiary) terminates because of your Disability or death, or
 
 
 
•      any written employment agreement (other than a stock option agreement)
between you and the Company provides for acceleration of this Award upon a
change in control of the Company or upon any other specified event or
combination of events.
 
   
 
  No additional Restricted Shares become vested after your employment or service
with the Company has terminated for any reason; and all nonvested Restricted
Shares hereunder are forfeited by you to the Company as of the last day of your
employment or service, as provided below.

 



--------------------------------------------------------------------------------



 



     
Leaves of Absence
  For purposes of this Award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. Unless you return to active work upon
termination of your approved leave, your service will be treated as terminating
on the later of 90 days after you went on leave or the date that your right to
return to active work is guaranteed by law or by a contract. The Company will
determine which leaves count for this purpose.
 
   
Restrictions on Issuance of Shares
  The Company will not issue Restricted Shares pursuant to this Award if the
issuance of shares would violate any law or regulation. If any consideration for
receipt of the Restricted Shares is required under law or under the terms of
your Award, such consideration must be received in cash or cash equivalents
prior to issuance of the Restricted Shares.
 
   
Forfeiture of Nonvested Restricted Shares
  If your service as an employee, director, consultant or advisor of the Company
or a subsidiary of the Company terminates for any reason while you are holding
nonvested Restricted Shares, all nonvested Restricted Shares shall be
automatically forfeited by you to the Company, and you shall thereafter have no
right, title or interest whatever in such nonvested Restricted Shares.
Additionally and upon the Company’s request, you will deliver to the Company any
documents deemed necessary or desirable by the Company in connection with the
forfeiture, including a stock power duly executed in blank relating to any and
all certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered. The Company will be authorized to
cause the book entry representing the Restricted Shares to be adjusted to
reflect the number of Restricted Shares forfeited. You will receive a check for
the price, if any, you originally paid for the nonvested Restricted Shares.
Immediately upon the automatic forfeiture described above, you will no longer
have any rights with respect to the nonvested Restricted Shares (including the
right to vote or transfer the shares) and the nonvested Restricted Shares will
be deemed to have been reacquired by the Company.

- 2 -



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  You must make arrangements satisfactory to the Company to pay any withholding
taxes that may be due as a result of the receipt or vesting of Restricted Shares
or the making of an election under Section 83(b) of the Internal Revenue Code of
1986, as amended.
 
   
Restrictions on Resale
  By signing this Agreement, you agree not to sell any vested Restricted Shares
at a time when applicable laws or the Company policies prohibit a sale.
 
   
Transfer of Award
  Prior to the vesting of the Restricted Shares, you cannot transfer, assign,
encumber or otherwise dispose of the Shares. For instance, you may not sell the
Restricted Shares or use them as security for a loan. If you attempt to do any
of these things, such transfer or assignment will be invalid. You may, however,
dispose of the Restricted Shares in your will or on a written beneficiary
designation. Such a designation must be filed with the Company on the proper
form and will be recognized only if it is received at the Company’s headquarters
before your death.
 
   
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to recognize your former spouse’s interest in your Award in any way.
 
   
Retention Rights
  Neither this Award nor this Agreement gives you the right to continue as an
employee or director of the Company (or any subsidiaries) in any capacity. The
Company (and any subsidiaries) reserves the right to terminate your service at
any time, with or without cause, subject to the terms of any written employment
agreement signed by you and the Company.
 
   
Stockholder Rights
  Provided that you execute the Cover Page, you, or your estate or heirs, have
full rights as a stockholder of the Company upon the date of grant set forth on
the Cover Page.
 
   
Adjustments
  In the event of any adjustments to the capital stock of Fair Isaac as
described in Article 10 of the Plan, the number of Restricted Shares covered by
this Award will be adjusted pursuant to the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its rules on choice of law).

- 3 -



--------------------------------------------------------------------------------



 



     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended only in
writing.
 
   
Definitions
  “Disability” means that you are unable to engage in any substantial gainful
activity by reason of a medically determinable, physical or mental impairment
which can be expected to result in death or which has lasted (or can be expected
to last) for a continuous period of not less than 12 months.

By accepting this Award in the manner prescribed by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan.

- 4 -